DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Pub. 2011/0220545) in view of Okamura (JP 2004-047929 – listed on Applicant’s 01-22-2021 IDS, translation provided by Applicant).

Regarding claims 1, 5, and 13, Ra discloses (Figs. 1-5) a substrate accommodating container 100 (see par. [0040]) that accommodates a substrate [0040]-[0041], the substrate accommodating container 100 comprising:
a monitor 130 [0044]-[0045] installed inside the substrate accommodating container 100 (as shown in Fig. 2) so as to detect a contamination state inside the substrate accommodating container [0045]-[0046],
wherein the contamination state inside the substrate accommodating container 100 is detected [0045]-[0046]; and the monitor is a crystal resonator 131 [0045].
Regarding claim 5, Ra further discloses a control device 246 [0057] for a substrate accommodating container 100 that processes a substrate using a predetermined gas in a substrate processing chamber (as shown in Figs. 4 and 5), the control device 246 comprising: a control unit 246 configured to acquire information indicating a contamination state inside the substrate accommodating container [0057], and… detect abnormality inside the substrate accommodating container 100 based on the acquired information indicating the contamination state [0057].
Ra does not disclose that the surface of the crystal resonator is previously coated with Si or SiN.
Okamura discloses that the surface of the crystal resonator [0035] is previously coated with Si [0036].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device/method so that the surface of the crystal resonator is previously coated with is previously coated with Si or SiN, as taught by Okamura.
Such a modification would enhance the detection of contamination (Okamura: [0036]).
The apparatuses of Ra in view of Okamura, as applied above in the rejection of claims 1 and 5, would perform the method and meet the limitations of claim 13.

Regarding claim 4, Ra discloses (Figs. 1-5) the monitor 130 is installed on at least any one of an inner upper surface (as shown in Fig. 2), an inner lower surface, and an inner side surface inside the substrate accommodating container 100 [0048] in response to a type of a predetermined gas used to process the substrate in the substrate processing chamber [0060], [0068].

Regarding claim 6, Ra discloses (Figs. 1-5) a report of error is conducted in a case where the abnormality is detected (i.e. compromised: [0057]).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Pub. 2011/0220545) in view of Okamura (JP 2004-047929), and further in view of Hsiao et al (U.S. Pub. 2009/0317214).

Regarding claim 7, Ra is applied as above, but does not disclose the control unit conducts a recovery process in a case where the abnormality is detected.
Hsiao discloses the control unit conducts a recovery process (regeneration mode: [0047]) in a case where the abnormality is detected [0047].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that the control unit conducts a recovery process in a case where the abnormality is detected, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).

Regarding claim 8, Ra is applied as above, but does not disclose the control unit conducts a recovery process in a case where the abnormality inside the substrate accommodating container is detected based on the information indicating the contamination state during an accumulated predetermined time by referring to a memory unit, in which the acquired information indicating the contamination state is accumulated.
Hsiao discloses the control unit conducts a recovery process in a case where the abnormality inside the substrate accommodating container is detected [0047] based on the information indicating the contamination state [0047] during an accumulated predetermined time (i.e. the time when the AMCs are being monitored: [0047]) by referring to a memory unit (implicit, monitors: [0047]), in which the acquired information indicating the contamination state is accumulated [0047].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that the control unit conducts a recovery process in a case where the abnormality inside the substrate accommodating container is detected based on the information indicating the contamination state during an accumulated predetermined time by referring to a memory unit, in which the acquired information indicating the contamination state is accumulated, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).

Regarding claim 9, Ra is applied as above, but does not disclose in a case where the abnormality inside the substrate accommodating container is detected inside the substrate processing apparatus, the control unit conducts at least one of the recovery processes, in which the control unit causes an inactive gas to be introduced into an inside of the substrate accommodating container, the control unit causes the substrate to be processed again in the substrate processing chamber using a predetermined gas, the control unit causes a processing condition for the substrate in the substrate processing chamber to be changed, and the control unit causes an installation condition of an inactive gas to be changed.
Hsiao discloses in a case where the abnormality inside the substrate accommodating container is detected inside the substrate processing apparatus [0047], the control unit conducts at least one of the recovery processes [0047], in which the control unit causes an inactive gas to be introduced into an inside of the substrate accommodating container [0044], the control unit causes the substrate to be processed again in the substrate processing chamber using a predetermined gas [0043]-[0044], the control unit causes a processing condition for the substrate in the substrate processing chamber to be changed [0043]-[0044], and the control unit causes an installation condition of an inactive gas to be changed [0043]-[0044].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that in a case where the abnormality inside the substrate accommodating container is detected inside the substrate processing apparatus, the control unit conducts at least one of the recovery processes, in which the control unit causes an inactive gas to be introduced into an inside of the substrate accommodating container, the control unit causes the substrate to be processed again in the substrate processing chamber using a predetermined gas, the control unit causes a processing condition for the substrate in the substrate processing chamber to be changed, and the control unit causes an installation condition of an inactive gas to be changed, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).
Regarding claim 10, Ra is applied as above, but does not disclose in a case where the abnormality inside the substrate accommodating container is detected outside the substrate processing apparatus, the control unit conducts either a recovery process of transferring the substrate accommodating container, in which the abnormality is detected, to a load port, a purge storage, a substrate accommodating container, a FOUP purge apparatus, or a FOUP stocker and introducing an inactive gas into an inside of the load port, the purge storage, the substrate accommodating container, the FOUP purge apparatus, or the FOUP stocker, or a recovery process of transferring the substrate inside the substrate accommodating container, in which the abnormality is detected, to the FOUP purge storage or the FOUP stocker and holding the transferred substrate in the purge storage or the FOUP stocker.
Hsiao discloses in a case where the abnormality inside the substrate accommodating container is detected outside the substrate processing apparatus [0047], the control unit conducts a recovery process of transferring the substrate accommodating container, in which the abnormality is detected, to a FOUP purge apparatus [0044] and introducing an inactive gas into an inside of the substrate accommodating container [0044].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that in a case where the abnormality inside the substrate accommodating container is detected outside the substrate processing apparatus, the control unit conducts either a recovery process of transferring the substrate accommodating container, in which the abnormality is detected, to a load port, a purge storage, a substrate accommodating container, a FOUP purge apparatus, or a FOUP stocker and introducing an inactive gas into an inside of the load port, the purge storage, the substrate accommodating container, the FOUP purge apparatus, or the FOUP stocker, or a recovery process of transferring the substrate inside the substrate accommodating container, in which the abnormality is detected, to the FOUP purge storage or the FOUP stocker and holding the transferred substrate in the purge storage or the FOUP stocker, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).

Regarding claim 11, Ra is applied as above, but does not disclose the control unit conducts another recovery process of detecting the abnormality inside the substrate accommodating container again based on the information indicating the acquired contamination state after the recovery process, and processing the substrate in the substrate processing chamber using a predetermined gas or changing the processing condition for the substrate in the substrate processing chamber in a case where the abnormality is detected again.
Hsiao discloses the control unit conducts another recovery process [0044] of detecting the abnormality inside the substrate accommodating container again [0047] based on the information indicating the acquired contamination state after the recovery process (i.e. Hsiao’s device is capable of performing the claimed function, should the level of AMCs rise again: [0047]), and processing the substrate in the substrate processing chamber using a predetermined gas [0044].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that the control unit conducts another recovery process of detecting the abnormality inside the substrate accommodating container again based on the information indicating the acquired contamination state after the recovery process, and processing the substrate in the substrate processing chamber using a predetermined gas or changing the processing condition for the substrate in the substrate processing chamber in a case where the abnormality is detected again, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Pub. 2011/0220545) in view of Okamura (JP 2004-047929), and further in view of Hsiao et al (U.S. Pub. 2009/0317214), and further in view of Nishimura et al. (U.S. Pub. 2009/0027634).

Regarding claim 12, Ra is applied as above, but does not disclose the control unit detects the abnormality inside the substrate accommodating container again based on the information indicating the acquired contamination state after the recovery process, and conducts a pattern inspection for the substrate inside the substrate accommodating container using an apparatus of inspecting a defect of the substrate in a case where the abnormality is detected again.
Hsiao discloses the control unit detects the abnormality inside the substrate accommodating container [0047] again based on the information indicating the acquired contamination state after the recovery process (i.e. Hsiao’s device is capable of performing the claimed function, should the level of AMCs rise again: [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device so that the control unit detects the abnormality inside the substrate accommodating container again based on the information indicating the acquired contamination state after the recovery process, as taught by Hsiao.
Such a modification would prevent undesirable contamination from occurring (Hsiao: [0047]).
Ra also does not disclose conducting a pattern inspection for the substrate inside the substrate accommodating container using an apparatus of inspecting a defect of the substrate in a case where the abnormality is detected again.
Nishimura discloses conducting a pattern inspection for the substrate [0229] inside the substrate accommodating container using an apparatus of inspecting a defect of the substrate [0229] in a case where the abnormality is detected again (per the combination with Ra and Hsiao, above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ra’s device to include conducting a pattern inspection for the substrate inside the substrate accommodating container using an apparatus of inspecting a defect of the substrate in a case where the abnormality is detected again, as taught by Nishimura.
Such a modification would enhance substrate pattern quality.



Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Masters et al. (U.S. Pub. 2006/0228657) discloses that Si, SiO2, and SiN are equivalents that can be used with QCMs (see par. [0004]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852